Motion Granted, Appeal Dismissed, and Memorandum Opinion filed April 14,
2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00803-CR

                   ALEXIS JUNE STAPLETON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 42nd District Court
                            Taylor County, Texas
                        Trial Court Cause No. 27034A


                         MEMORANDUM OPINION

      Appellant Alexis June Stapleton has signed and filed a written motion to
withdraw his/her notice of appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer

Do Not Publish – Tex. R. App. P. 47.2(b)